Citation Nr: 1112292	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  07-22 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2001 to April 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In August 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington D.C. to afford the Veteran a VA examination of his right knee and to request a medical nexus opinion regarding the etiology of the Veteran's right knee disability.  As those actions have been completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran has a right knee disability that had its onset during active service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established with a showing of continuity of symptomatology in service and after discharge.  This is only required where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

In Savage v. Gober, the United States Court of Appeals for Veterans Claims (Court) clarified this provision.  The Court explained that if the chronicity provision of 38 C.F.R. § 3.303(b) is not applicable, as is the case here, service connection may still be available if (1) the condition is observed during service or any applicable presumption period; (2) continuity of symptomatology is demonstrated thereafter; and (3) competent evidence relates the present condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

In April 2002, a service treatment report indicated that the Veteran complained of a swollen right foot.  The report reveals that the Veteran dropped a 100 pound board on top of his right foot, causing pain and swelling.  There was no indication of any right knee injury or treatment at that time.  

A service treatment report from August 2004, revealed a diagnosis, among others, of chondromalcia patella.  While the report does not indicate whether the condition is diagnosed for the Veteran's left or right knee, it provides evidence of a knee disability in service.

Significantly, however, there is no separation report of medical examination of record.

At this juncture, the Board notes the Veteran's contention that he experienced bilateral knee pain during boot camp in 2002 after completing an eight-mile run.  Service treatment reports reflect no such injury or complaint of knee pain in 2002.  However, the Board also notes that the Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

In addition, 38 U.S.C.A. § 1154(b) provides that in cases where the veteran has engaged in combat with the enemy, VA will accept as sufficient proof of service connection for any disease or injury alleged to have been incurred in or aggravated by such service satisfactory or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, condition, or hardships of such service, notwithstanding the absence of an official record of such incurrence or aggravation in such service.  

38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability etiologically to the current disorder.  Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Collette v. Brown, 82 F.3d 389, 392  (Fed. Cir. 1996).  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.

Here, the Veteran's records, including his DD 214, indicate that he received the Combat Action Ribbon.  As such, the Veteran is a combat veteran and 38 U.S.C.A. § 1154(b) is applicable.

Based on the Veteran's contention of his right knee pain during service, his in-service diagnosis of chondromalacia patella, and his status as a combat veteran, the Board acknowledges that the Veteran had an observed right knee condition during service.  

Continuity of symptomatology is demonstrated after separation from service, satisfying the second requirement of Savage.  In April 2005, the same month the Veteran separated from active duty, he submitted his Application for Compensation and/or Pension, which included a claim for service connection for a right knee disability.  

The Veteran was afforded a VA examination of his back and right knee disabilities in August 2005.  He also underwent a general VA examination during that same month.  During the August 2005 general examination, the examiner indicated that the Veteran had bilateral knee pain with the left knee experiencing greater pain than the right knee.  The examiner noted that the pain began in 2002 while the Veteran was still in active service.  The Veteran reported that after an 8-mile run in boot camp, both knees began to hurt.  He described the pain as a burning pain under the patella.

During the VA examination of the Veteran's right knee in August 2005, the examiner indicated that an inspection of the Veteran's knees, bilaterally, showed no effusion on palpation and were nontender to palpation.  The Veteran was diagnosed with bilateral mild, right knee greater than the left knee, patellofemoral chondromalacia without degenerative changes.  The examiner stated that he did not believe that the proximal right patellar spur was a traction spur in nature and was not representative of arthritic changes.

Significantly, neither examiner from the August 2005 VA examinations provided medical opinions as to the etiology of the Veteran's right knee disability.

VA outpatient treatment reports also suggested a continuity of symptomatology of the Veteran's right knee disability.  The most recent VA outpatient treatment report of record, dated August 2008, revealed a prior medical history of knee arthralgia.  

Pursuant to a Board remand in August 2009, the Veteran was scheduled for a VA examination of his right knee in December 2010 to address the etiology of Veteran's right knee disability.  The Veteran failed to report for this examination.

The case at hand is an original compensation claim.  See Turk v. Peake, 21 Vet. App. 565, 569 (2008).  When a claimant fails, without good cause, to report for a VA examination in conjunction with an original claim for disability compensation benefits, VA must decide the claim based on the evidence of record.  38 C.F.R.  § 3.655(a), (b).  This examination would have greatly assisted the Board in understanding the nature and etiology of the right knee condition.

Regardless, in this case, the evidence of record shows that the Veteran had an observed, right knee condition in service and a continuity of symptomatology after separation, as evidenced by VA examinations and post-service treatment reports.  

The Board also finds no evidence of record impeaching the Veteran's allegation of continuity of symptomatology since service.  With consideration of the evidentiary value that may be assigned to the Veteran's lay descriptions under 38 U.S.C.A. § 1154(b), Jandreau, Layno, and Barr, as well as the Veteran's service treatment records and post-service records, the requirements for establishing service connection have been met and the Veteran is entitled to service connection for a right knee disability.  The Board has resolved all reasonable doubt in favor of the Veteran and grants his appeal.  38 U.S.C.A. § 5107(b).

The nature and extent of the Veteran's right knee disability are not before the Board at this time.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

Entitlement to service connection for a right knee disability is granted, subject to the applicable laws and regulations concerning the payment of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


